Citation Nr: 1705802	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss from May 17, 2011?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1960 to March 1961 and on active duty from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, a videoconference hearing was held before the undersigned.  In December 2016, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating from May 17, 2011.  The Veteran disagreed with the decision and perfected this appeal.  He contends that the current rating does not adequately reflect the severity of his disability.  

On review, the Veteran most recently underwent a VA audiometric examination in March 2012.  At the hearing, the Veteran testified that his hearing has worsened since that time.  He subsequently submitted a VA audiology consult dated in December 2016.  This record indicates that audiometric results showed bilateral minimal to moderately-severe sensorineural hearing loss with fair to good speech discrimination ability.  The Veteran was considered a candidate for amplification and hearing aids were ordered.  

On review, a remand is needed so that updated VA records can be obtained.  A current VA examination is also needed.  In this regard, the Board notes that the December 2016 audiometric findings are not adequate for rating purposes because speech discrimination was tested using the NU-6 word list as opposed to the Maryland CNC.  See 38 C.F.R. § 4.85(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request medical records from the VA Medical Center in Harlingen, Texas, to include any associated outpatient clinics for the period from August 2016 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule a VA audiometric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected bilateral hearing loss.  A complete rationale for any opinion expressed must be provided.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

4.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the question what evaluation is warranted for bilateral hearing loss from May 17, 2011?  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




